DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

	Claims status:
	Claims 1-14 and 16-25 are pending.
	Claims 1-2, 5-6, 10, 14, 16-17 and 19 are amended.
	Claim 15 is cancelled.
	Claims 21-23 are withdraw from consideration.
	Claims 24-25 are newly added.
	Claims 1-14, 16-20 and 24-25 are being examined as follow:

Specification
The abstract of the disclosure is objected to because the abstract contain term such as “are disclosed”, “related to” and “based on”.  
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1-14, 16-20 and 24-25 are objected to because of the following informalities:  
In claim 1 and 14, the limitation of “the device” should change to “the cooking device”.  
Appropriate correction is required.


Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112f:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “at least one processor” in claims 1 and 14 have been interpreted under 35 U.S.C. 112(f) because it uses/they use a generic placeholder “at least one processor” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) claims 1 and 14 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112f limitation: “at least one processor” has been described in Figs.9-10 and Pars.0004, 0023, 0025, 0045, 0059 and 0060.  Because the present disclosure does not specific define what a processor is, therefore the limitation “a processor” is interpreted as any device(s) that can be used to perform the functions or method steps. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-14,16-20 and 24-25 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In light of Notification of Claim Interpretation above: all the functional languages as cited in claims 1-14,16-20 and 24-25 which failed to comply with the written description requirement.
Furthermore,
In claim 24 and 25, the limitation of “…processor is further configured to turn off the heater…” is failed to comply with the written description requirement, since there is no disclosure of “processer is further configured to turn off heater” in specification, the specification only disclose “… sending instructions for controlling a heater positioned near the food item to be cooked, including information related to a heater set point temperature and a heater on time…” in Par.0047, Par.0052, Par.0055 and Par.0057.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14, 16-20 and 24-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In light of Notification of Claim Interpretation above: all the functional languages as cited in claims 1-14, 16-20 and 24-25, are indefinite because they are unclear what a processor is and what device(s) is/are used to perform the method steps.  Correction is required.
Furthermore, claims 1-14, 16-20 and 24-25 are indefinite because it is unclear the claims are an apparatus claims or a method claims? Because the claims contain many process steps without structure involved. 
If the claims are method, the applicant should define the method invention by a series of active steps.  Each defined active step should be further inter-related with previous active step(s). 
If the claims are apparatus, the applicant should define each element by its structure or means plus function language.  Each defined element should be further inter-connected with previous define element(s).  

	In claim 1 and 14:
The limitation of “food temperature” is unclear to Examiner, what device measure the “food temperature”, and since the only “temperature sensor” disclosed is to sense the “fluid temperature”, and the only claim languages involve with “food temperature” is “predicting”, is the “food temperature” a measurement or just a prediction? Clarification is required.
The limitation of “a measurement of power delivered to the heater” is unclear to Examiner, what device measure the “power delivered to the heater”. Clarification is required.
The limitation of “a temperature gradient across the food item” is unclear to Examiner, what device measure or how to obtain “a temperature gradient across the food item”. Clarification is required.
The limitation of “time” is unclear to Examiner how the system keeps track of “time”? Is there a clock or timer? Clarification is required.
The limitation of “predicting a food temperature” and “until the food temperature reaches the desired food temperature” is unclear to Examiner how to compare a predicted food temperature reaches the desired food temperature, how such “reaches” achieved? Clarification is required.
The term "related" in claims 1 and 14 is a relative term which renders the claim indefinite.  The term "related" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

	In claim 2
the limitation “the predetermined acceptable temperature gradient across the food item”, there is insufficient antecedent basis for this limitation in the claim.
The limitation of “updated heater set point temperature”, there is insufficient antecedent basis for this limitation in the claim. 
The limitation of “updated heater on time”, there is insufficient antecedent basis for this limitation in the claim. 
The term "related" in claim 2 is a relative term which renders the claim indefinite.  The term "related" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

	In claim 4:
the limitation of “the predetermined acceptable temperature gradient” is unclear to Examiner that “the predetermined acceptable temperature gradient” on what? Clarification is required. 
The term "related" in claim 4 is a relative term which renders the claim indefinite.  The term "related" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

	In claim 9: 
The limitation of “the temperature measurement” and “the measurement of power
The limitation of “a change of measurement of power” is indefinite, because it is unclear to Examiner how the “food item” place in the container cause the power to change directly, and also “measurement of power” on what? Clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-14, 16-20 and 24-25 are rejected under 35 U.S.C. 101: because all the limitations of function languages or steps that cited in the claims do not have any structure or device to perform some of the claimed function or step, and it also appears to be able to perform by hand or a person.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14, 16-20 and 24-25 are rejected under AIA  35 U.S.C. 102(a1) as anticipated by or, in the alternative, under AIA  35 U.S.C. 103 as obvious over Young et al (US2017/0020324 previously cited).
Regarding claim 1, Young discloses a cooking system (networked environment #100, fig.1 and fig.2), comprising: 
	a cooking device (thermal immersion circulator #114, fig.1) at least partially submergible (refer to Young Fig. 1 shown below) in a container (container #112, fig.1) of fluid (liquid bath #116, fig.1), the device (thermal immersion circulator #114, fig.1) including a heater (heater #124, fig.2) and a temperature sensor (sensor or probe #126, fig.2); and 
Data storage #108, memory #208, NV-memory#262, V-memory #264, NV-memory #284, V-memory #286, fig.1 and fig.2) storing instructions for causing at least one processor (server computer system #108A, processor #260, #206 and #282, fig.1 and fig.2) to: 
	receive information indicative of one or more characteristics of a food item (food product #118, fig.1) to be cooked in the fluid (liquid bath #116, fig.1); 
	receive a desired food temperature [refer to Par.0013 cited: “…Receiving a selection related to at least one of the gradations of the at least one first characteristic of the food product may include receiving a selection of a temperature which relates to at least one of the gradations of the at least one first characteristic of the food product…”]; 
	perform a control process (refer to Young Fig.4), including: 
	sending instructions (step #410, fig.4) for controlling the heater (heater #124, fig.2), including information related to a heater set point temperature (step #408, fig.4) and a heater (heater #124, fig.2)  power on time (step #408, fig.4);
	obtaining a temperature measurement (step #414, fig.4) of the fluid (liquid bath #116, fig.1) from the temperature sensor (sensor or probe #126, fig.2); determining a measurement of power delivered (step #418, fig.4) to the heater (heater #124, fig.2); 
	determining one or more physical characteristic values (step #408, fig.4) related to one or more corresponding physical characteristics (step #408, fig.4) of at least one of the fluid (liquid bath #116, fig.1) and the container  (refer to Young paragraph 0059 for container #112 in fig.1 details)  by solving a physical model based on changes in the temperature measurement (step #414, fig.4) of the fluid (liquid bath #116, fig.1) and the power delivered liquid bath #116, fig.1) via the heater (heater #124, fig.2) (refer to Young paragraph 0126 for different measurement);
	predicting (step #418, fig.4), based on the one or more physical characteristic values (step #408, fig.4), the temperature measurement (step #414, fig.4) of the fluid (liquid bath #116, fig.1) at a future point of time by iterating the physical model forward in time;
	predicting (step #418, fig.4) a food temperature (Refer to Young paragraph 0073 for food temperature measurement) of the food item (food product #118, fig.1); and 
	determining, based on the temperature measurement (step #414, fig.4) of the fluid (liquid bath #116, fig.1) at a future point of time as predicted (step #418, fig.4) and the food temperature (Refer to Young paragraph 0073 for food temperature measurement) as predicted (step #418, fig.4), an update (step #418, fig.4) to the heater (heater #124, fig.2) set point temperature (step #418, fig.4) and an update (step #418, fig.4) to the heater (heater #124, fig.2) power on time (step #418, fig.4), to reduce a period of time to cook the food item (food product #118, fig.1) or to complete cooking of the food item (food product #118, fig.1)  without exceeding an acceptable temperature gradient across [refer to Par.0013 cited: “…Receiving a selection related to at least one of the gradations of the at least one first characteristic of the food product may include receiving a selection of a temperature which relates to at least one of the gradations of the at least one first characteristic of the food product…”] the food item (food product #118, fig.1); and 
	repeat the control process one or more times (referring to step #410-#418, repeating in fig.4) using the heater (heater #124, fig.2) set point temperature as updated (step #418, fig.4) and the heater (heater #124, fig.2) power on time as updated (step #418, fig.4) until the food temperature (step #414, fig.4) (Refer to Young paragraph 0073 for food temperature measurement) reaches the desired food temperature [refer to Par.0013 cited: “…Receiving a selection related to at least one of the gradations of the at least one first characteristic of the food product may include receiving a selection of a temperature which relates to at least one of the gradations of the at least one first characteristic of the food product…”] (Refer to Young paragraph 0073 for food temperature measurement) (Refer to Young Fig. 1-4 shown below for more details) (It is noted that: Claims 1, the processor (server computer system #108A, processor #260, #206 and #282, fig.1 and fig.2) of prior art can be perform the steps/ functions as cited in the claims).

    PNG
    media_image1.png
    535
    722
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    537
    687
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    862
    480
    media_image3.png
    Greyscale

Alternatively, Young does not explicitly discloses the steps or functions as cited in the claim 1 such as “receive information indicative of one or more characteristics of a food item to be cooked in the fluid; 
	receive a desired food temperature; 
	perform a control process, including: 
	sending instructions for controlling the heater, including information related to a heater set point temperature and a heater power on time; 
	obtaining a temperature measurement of the fluid from the temperature sensor; 
	determining a measurement of power delivered to the heater; 
	determining one or more physical characteristic values constants related to one or more corresponding physical characteristics of at least one of the fluid and the container by solving a physical model based on changes in the temperature measurement of the fluid and the power delivered to the fluid via the heater based on at least one of the temperature measurement and the measurement of power; 
	predicting, based on the one or more physical characteristic values, the temperature measurement of the fluid at a future point of time by iterating the physical model forward in time; 
	predicting a food temperature of the food item; and 
	determining, based on the temperature measurement of the fluid at a future point of time as predicted and the food temperature as predicted, the an update to the heater set point temperature and an update to the heater power on time, to reduce a period of time to cook the food item or to complete cooking of the food item without exceeding an acceptable temperature gradient across the food item; and 
	repeat the control process one or more times using the heater set point temperature as updated and the heater power on time as updated until the food temperature reaches the desired food temperature”. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Young system to program a processor of Young to perform the steps or functions as cited in the claim 1, in order to provide different control option over how the system function depend what the user desired.

	Regarding claim 2, Young further discloses wherein the updated (step #418, fig.4) heater (heater #124, fig.2)  set point temperature (step #418, fig.4)  and the updated (step #418, fig.4) heater (heater #124, fig.2) on time are determined (step #408, fig.4), based on the temperature measurement (step #414, fig.4) of the fluid (liquid bath #116, fig.1) as predicted (step #418, fig.4) and the food temperature (step #414, fig.4) (Refer to Young paragraph 0073 for food temperature measurement) as predicted (step #418, fig.4), so that the cooking system (networked environment #100, fig.1 and fig.2) brings the food item (food product #118, fig.1) to the desired food temperature [refer to Par.0013 cited: “…Receiving a selection related to at least one of the gradations of the at least one first characteristic of the food product may include receiving a selection of a temperature which relates to at least one of the gradations of the at least one first characteristic of the food product…”] (Refer to Young paragraph 0073 for food temperature measurement) in the period of time to cook the food item (food product #118, fig.1) or to complete cooking of the food item (food product #118, fig.1) without exceeding the predetermined (step #408, fig.4)  acceptable temperature across Receiving a selection related to at least one of the gradations of the at least one first characteristic of the food product may include receiving a selection of a temperature which relates to at least one of the gradations of the at least one first characteristic of the food product…”] the food item [refer to Par.0013 cited: “…Receiving a selection related to at least one of the gradations of the at least one first characteristic of the food product may include receiving a selection of a temperature which relates to at least one of the gradations of the at least one first characteristic of the food product…”] (food product #118, fig.1) (refer as desired set-point in Young Paragraph 0180) and that results in the fluid (liquid bath #116, fig.1) cooling (refer to Young Fig. 5B annotated below) to the desired food temperature [refer to Par.0013 cited: “…Receiving a selection related to at least one of the gradations of the at least one first characteristic of the food product may include receiving a selection of a temperature which relates to at least one of the gradations of the at least one first characteristic of the food product…”] (Refer to Young paragraph 0073 for food temperature measurement) at the same time (arrow #516, fig.5B) the food item (food product #118, fig.1) reaches the desired food temperature [refer to Par.0013 cited: “…Receiving a selection related to at least one of the gradations of the at least one first characteristic of the food product may include receiving a selection of a temperature which relates to at least one of the gradations of the at least one first characteristic of the food product…”] (Refer to Young paragraph 0073 for food temperature measurement) (Refer to Young paragraph 0181 and Fig. 5B shown) (It is noted that: in Claims 1, the processor (server computer system #108A, processor #260, #206 and #282, fig.1 and fig.2) of prior art can be perform the steps/ functions as cited in the claim 2).

    PNG
    media_image4.png
    306
    548
    media_image4.png
    Greyscale

	
	Regarding claim 3, Young further discloses wirelessly receiving information related (instant communication network #110 refer to Young Paragraph 0058) to the acceptable temperature gradient across [refer to Par.0013 cited: “…Receiving a selection related to at least one of the gradations of the at least one first characteristic of the food product may include receiving a selection of a temperature which relates to at least one of the gradations of the at least one first characteristic of the food product…”]  the food item (food product #118, fig.1) via a user device (user computing device #102, fig.1), and wherein the user device (user computing device #102. fig.1) is a mobile phone (smartphone #102B, fig.1) or tablet (tablet computer #102A, fig.1) (refer to Young Fig.1 shown).

	Regarding claim 4, Young further discloses comprising providing feedback (the “communication arrow” of communication network #110, fig.1) to the user device (user computing device #102. fig.1) related to the predetermined (step #408, fig.4) acceptable temperature gradient (refer to Young Fig. 5B) (It is noted that: in Claims 1, the processor (server computer system #108A, processor #260, #206 and #282, fig.1 and fig.2) of prior art can be perform the steps/ functions as cited in the claim 4).

	Regarding claim 5, Young further discloses wherein the update (step #418, fig.4) to the heater (heater #124, fig.2) set point temperature and the update (step #418, fig.4) to the heater (heater #124, fig.2) power on time are determined (step #408, fig.4) by solving for a fluid (liquid bath #116, fig.1) temperature that brings the food item (food product #118, fig.1) to the desired food temperature [refer to Par.0013 cited: “…Receiving a selection related to at least one of the gradations of the at least one first characteristic of the food product may include receiving a selection of a temperature which relates to at least one of the gradations of the at least one first characteristic of the food product…”] (Refer to Young paragraph 0073 for food temperature measurement) at a user (refer to “a user” in Young abstract) specified time without exceeding a predetermined acceptable temperature gradient across [refer to Par.0013 cited: “…Receiving a selection related to at least one of the gradations of the at least one first characteristic of the food product may include receiving a selection of a temperature which relates to at least one of the gradations of the at least one first characteristic of the food product…”] the food item1(food product #118, fig.1).

	 Regarding claim 6, Young further discloses further comprising estimating at least one of a container (container #112, fig.1) type and a container (container #112, fig.1) size based on the one or more physical characteristic values, wherein the one or more liquid bath #116, fig.1) volume value (Refer Figs show above in claim 1) [Refer to Young Paragraph 0059 cited: “…such as an oven (convection and/or conventional), induction cooker, etc. The container 112 holds a quantity (e.g., 10 liters) of liquid 116 (e.g., water) that may be heated and circulated using the thermal immersion circulator 114…”].

	Regarding claim 7, Young further discloses further comprising receiving at least one of a container (container #112, fig.1) type and a container (container #112, fig.1) size [Refer to Young Paragraph 0059 cited: “…such as an oven (convection and/or conventional), induction cooker, etc. The container 112 holds a quantity (e.g., 10 liters) of liquid 116 (e.g., water) that may be heated and circulated using the thermal immersion circulator 114…”].

	Regarding claim 8, Young further discloses wherein the at least one of a container (container #112, fig.1) type and a container (container #112, fig.1) size is received based on a name positioned on the container (container #112, fig.1) [Refer to Young Paragraph 0059 cited: “…such as an oven (convection and/or conventional), induction cooker, etc. The container 112 holds a quantity (e.g., 10 liters) of liquid 116 (e.g., water) that may be heated and circulated using the thermal immersion circulator 114…”].

	Regarding claim 9, Young further discloses comprising detecting when the food item is placed in the container (container #112, fig.1) based on a change in the temperature measurement (step #414, fig.4) and a change in the measurement of power (step #414, fig.4). (Examiner note: Young discloses monitoring the fluid temperature and the monitoring the heater power, therefore when a food item that either have higher or low temperature than the fluid placed into the container then the food item will affect the fluid temperature and a change in the temperature measurement occur, when the fluid temperature measurement change, the heater will either increase power to heat or decrease power to cool, therefore a change of measurement of power occur. Both changes is monitored by Young, and therefore Young’s system can be perform the cited step or function in claim 9) [refer to Young Par.0013 for measurement of temperature and power cited: “…Obtaining at least one parameter measurement indicative of a characteristic of the cooking process may include obtaining a measurement indicative of at least one of temperature of a fluid bath of the cooking appliance or power delivered by the cooking appliance…”].
	
	Regarding claim 10, Young further discloses comprising identifying if the food item (food product #118, fig.1) is placed in the container (container #112, fig.1) before the fluid (liquid bath #116, fig.1) reaches the heater set point temperature (step #418 or #408, fig.4) and adjusting the heater set point temperature (step #418, fig.4) in response (Examiner note: It is clear  that Young discloses a cycle of adjusting cooking program related on received measurement in fig. 4 step #410-#418, when food item placed in the container, either the food item is cooler or hotter than the fluid, it will affect the water temperature measurement in step #416, therefore it changes the adjustment of heater set point in step #418, therefore Young’s system can be perform the cited step or function in claim 10).
	
	Regarding claim 11, Young further discloses comprising maintaining the desired food temperature [refer to Par.0013 cited: “…Receiving a selection related to at least one of the gradations of the at least one first characteristic of the food product may include receiving a selection of a temperature which relates to at least one of the gradations of the at least one first characteristic of the food product…”] (Refer to Young paragraph 0073 for food temperature measurement) (refer to Young Fig. 5B for temperature set point) for a pasteurization time (refer to Young Fig. 5B time after #516) period selected based on the desired food temperature [refer to Par.0013 cited: “…Receiving a selection related to at least one of the gradations of the at least one first characteristic of the food product may include receiving a selection of a temperature which relates to at least one of the gradations of the at least one first characteristic of the food product…”] (Refer to Young paragraph 0073 for food temperature measurement) and the information indicative of one or more characteristics of the food item (food product #118, fig.1) (#514) (refer to Young Fig. 5B shown below).

    PNG
    media_image4.png
    306
    548
    media_image4.png
    Greyscale


	Regarding claim 12, Young further discloses wherein the cooking device (thermal immersion circulator #114, fig.1) includes a pressure sensor [refer to Young Par.0126 cited: “…the cooking appliance 104 may also include one or more sensors or detectors 126 that sense or detect one or more characteristics, such as temperature, pressure, power, motion, fluid flow, presence or absence of a food product, etc…”].

Regarding claim 13, Young further discloses receiving information from user, based on the information from user, the system access data storage2 (Data storage #108, memory #208, NV-memory#262, V-memory #264, NV-memory #284, V-memory #286, fig.1 and fig.2) (It is noted that: in Claims 1, the processor (server computer system #108A, processor #260, #206 and #282, fig.1 and fig.2) and memory device (Data storage #108, memory #208, NV-memory#262, V-memory #264, NV-memory #284, V-memory #286, fig.1 and fig.2) of prior art can be perform the steps/ functions as cited in the claim 13). 

	Regarding claim 14, Young further discloses a cooking system (networked environment #100, fig.1 and fig.2), comprising: 
	a cooking device (thermal immersion circulator #114, fig.1), the device including a heater (heater #124, fig.2) and a temperature or pressure sensor (sensor or probe #126, fig.2); and 
	at least one memory device (Data storage #108, memory #208, NV-memory#262, V-memory #264, NV-memory #284, V-memory #286, fig.1 and fig.2) storing instructions for causing at least one processor (server computer system #108A, processor #260, #206 and #282, fig.1 and fig.2) to: 
food product #118, fig.1) to be cooked; 
	receive a desired food temperature [refer to Par.0013 cited: “…Receiving a selection related to at least one of the gradations of the at least one first characteristic of the food product may include receiving a selection of a temperature which relates to at least one of the gradations of the at least one first characteristic of the food product…”] (Refer to Young paragraph 0073 for food temperature measurement); 
	perform a process (refer to Young Fig.4), including: 
		sending instructions (#410) for controlling the heater (heater #124, fig.2), including a heater (heater #124, fig.2) set point temperature (#408), a heater (heater #124, fig.2)  on time, or both a heater (heater #124, fig.2)  set point temperature (#408) and a heater on time (#408); 
		obtaining a temperature measurement (step #414, fig.4) related to cooking of the food item (food product #118, fig.1) from the sensor (sensor or probe #126, fig.2); 
		determining a measurement of power (#418) delivered to the heater (heater #124, fig.2); 
		determining a fluid (liquid bath #116, fig.1) volume value (refer to Young Paragraph 0091), by fitting a predetermined (step #408, fig.4) physical model to the temperature measurement (step #414, fig.4) and the measurement of power (step #414, fig.4) (Refer to Young Paragraph 0024);
		 predicting (step #418, fig.4)  the temperature measurement (step #414, fig.4) of the fluid (liquid bath #116, fig.1) at a future point of time by iterating the physical model liquid bath #116, fig.1) volume value, the container (container #112, fig.1) thermal conductivity value, or an evaporative loss value;
		predicting (step #418, fig.4)  a food temperature (Refer to Young paragraph 0073 for food temperature measurement) of the food item (food product #118, fig.1)  (refer to Young Paragraph 0018); and 
		determining, based on the temperature measurement (step #414, fig.4) of the fluid (liquid bath #116, fig.1) at the future point in time as predicted (step #418, fig.4), an update (step #418, fig.4) to the heater  (heater #124, fig.2) set point temperature, the an update (step #418, fig.4) to the heater (heater #124, fig.2) on time, or both the heater (heater #124, fig.2)  set point temperature and the heater (heater #124, fig.2) power on time (refer as cooking process in Young); and
		repeat the control process one or more times (referring to step #410-#418, repeating in fig.4) using the heater (heater #124, fig.2) set point temperatures as updated (step #418, fig.4) and the heater (heater #124, fig.2)  power on time as updated (step #418, fig.4) until the food temperature (Refer to Young paragraph 0073 for food temperature measurement) reaches the desired food temperature [refer to Par.0013 cited: “…Receiving a selection related to at least one of the gradations of the at least one first characteristic of the food product may include receiving a selection of a temperature which relates to at least one of the gradations of the at least one first characteristic of the food product…”] (Refer to Young paragraph 0073 for food temperature measurement) (refer to Young Fig.4) (Refer to Young Fig. 1-4 shown above in claim 1  for more details) (It is noted that: Claims 14, the processor (server computer system #108A, processor #260, #206 and #282, fig.1 and fig.2) and memory device (Data storage #108, memory #208, NV-memory#262, V-memory #264, NV-memory #284, V-memory #286, fig.1 and fig.2) of prior art can be perform the steps/ functions as cited in the claims).
	Alternatively, Young does not explicitly discloses the steps or functions as cited in the claim 1 such as “sending instructions for controlling the heater, including a heater set point temperature, a heater on time, or both a heater set point temperature and a heater on time; obtaining a temperature measurement (T) related to cooking of the food item from the sensor; determining a measurement of power (P) delivered to the heater; determining at least a fluid volume value (ci), a container thermal conductivity value (c2), or an evaporative loss value (c4), by fitting a predetermined physical model to at least the temperature measurement (T) and the measurement of power (P); predicting the temperature measurement of the fluid at a future point of time by iterating the physical model forward in time and based on the fluid volume value (ci), the container thermal conductivity value (c2), or an evaporative loss value (c4); determining predicting a food temperature (T) of the food item; and determining, based on the temperature measurement of the fluid at the future point in time as predicted and the food temperature as predicted, the an update to the heater set point temperature; and the an update to the heater power on time, or both the heater set point temperature and the heater on time; and repeat the control process one or more times using the heater set point temperature as updated and the heater power on time as updated until the food temperature reaches the desired food temperature.”. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Young system to program a processor of Young to perform the steps or functions as cited in the claim 14, in order to provide different control option over how the system function depend what the user desired.

	Regarding claim 16, Young further discloses wherein the cooking device (thermal immersion circulator #114, fig.1) is at least partially submergible in a container (container #112, fig.1)  of fluid (liquid bath #116, fig.1), wherein the update (step #418, fig.4) to the heater (heater #124, fig.2) set point temperature (refer to Young Fig. 5B, temperature set point 60 degree C) and the update  (step #418, fig.4) to the heater (heater #124, fig.2) on time (refer to Young Fig. 5B, time in minutes) are determined (step #408, fig.4) by solving for a fluid (liquid bath #116, fig.1) temperature (temperature of the liquid bath #512, fig.5B) that brings the food item (food product #118, fig.1) to the desired food temperature [refer to Par.0013 cited: “…Receiving a selection related to at least one of the gradations of the at least one first characteristic of the food product may include receiving a selection of a temperature which relates to at least one of the gradations of the at least one first characteristic of the food product…”] (Refer to Young paragraph 0073 for food temperature measurement) (refer to Young Fig. 5B, 104 on time in minutes) without exceeding a predetermined (step #408, fig.4) acceptable temperature across [refer to Par.0013 cited: “…Receiving a selection related to at least one of the gradations of the at least one first characteristic of the food product may include receiving a selection of a temperature which relates to at least one of the gradations of the at least one first characteristic of the food product…”]  the food item (food product #118, fig.1) and that results in the fluid (liquid bath #116, fig.1) cooling (refer to Young Fig. 5B annotated above in claim 11) to the desired food temperature [refer to Par.0013 cited: “…Receiving a selection related to at least one of the gradations of the at least one first characteristic of the food product may include receiving a selection of a temperature which relates to at least one of the gradations of the at least one first characteristic of the food product…”] (refer to Young Fig. 5B, temperature set point 60 degree C) (Refer to Young paragraph 0073 for food temperature measurement) at approximately the same time the food item (food product #118, fig.1) reaches the desired food temperature [refer to Par.0013 cited: “…Receiving a selection related to at least one of the gradations of the at least one first characteristic of the food product may include receiving a selection of a temperature which relates to at least one of the gradations of the at least one first characteristic of the food product…”] (Refer to Young paragraph 0073 for food temperature measurement) (Refer to Young Fig. 5B shown).

    PNG
    media_image4.png
    306
    548
    media_image4.png
    Greyscale


	Regarding claim 17, Young further discloses wherein the cooking device (thermal immersion circulator #114, fig.1) is at least partially submergible in a container (container #112, fig.1) of fluid (#116) (Refer to Young Figs shown above in claim 1).; wherein the physical model is stored in the at least one memory device device (Data storage #108, memory #208, NV-memory#262, V-memory #264, NV-memory #284, V-memory #286, fig.1 and fig.2) and used by at least one processor (server computer system #108A, processor #260, #206 and #282, fig.1 and fig.2);
	Young does not explicitly disclose the physical model is stored in below:

    PNG
    media_image5.png
    61
    333
    media_image5.png
    Greyscale

	However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that is a matter of design choice to a person of ordinary skill in the art; to make use of an equation; with different food item’s characteristics; to compute by a processor; to obtain a control value for cooking process, because Applicant has not disclosed the cited equation provides an advantage or solves a stated problem, other than obtaining a control value, which Young also disclosed.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Young’s teaching.

	Regarding claim 18, Young does not explicitly disclose the physical model is solved using one of a least squares method or a Kalman filter method.
	However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Young’s physical model with Kalman filter method, as Kalman filter method is well known, well taught and well published3, in order to utilize the filter effect of Kalman to filter the data stream that the processor processing, such that the data range would be easier to manage and control.

	Regarding claim 19, Young does not explicitly disclose wherein the food temperature is determined by the at least one processor using an equation stored in the at least one memory device, wherein the equation is defined as:

    PNG
    media_image6.png
    79
    256
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    201
    353
    media_image7.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that is a matter of design choice to a person of ordinary skill in the art; to make use of an equation; with different food item’s characteristics; to compute by a processor; to obtain a control value for cooking process, because Applicant has not disclosed the cited equation provides an advantage or solves a stated problem, other than obtaining a control value, which Young also disclosed.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Young’s teaching.

	Regarding claim 20, Young further discloses wherein the heater (heater #124, fig.2) set point temperature (refer to Young Fig. 5B shown above in claim 11, highest temperature point for #512) is greater than the desired food temperature [refer to Par.0013 cited: “…Receiving a selection related to at least one of the gradations of the at least one first characteristic of the food product may include receiving a selection of a temperature which relates to at least one of the gradations of the at least one first characteristic of the food product…”] (Refer to Young paragraph 0073 for food temperature measurement) (refer to Young Fig. 5B shown above in claim 11, temperature setpoint), and wherein the cooking device (thermal immersion circulator #114, fig.1) is at least partially submergible in a container (container #112, fig.1) of fluid (liquid bath #116, fig.1) (refer to Young Fig. 1 shown above in claim 1) (it is noted that : “Claims 1, the processor (server computer system #108A, processor #260, #206 and #282, fig.1 and fig.2) and memory device (Data storage #108, memory #208, NV-memory#262, V-memory #264, NV-memory #284, V-memory #286, fig.1 and fig.2) of prior art can be perform the physical model as cited in the claim 24”).

	Regarding claim 24, Young further discloses the processor (server computer system #108A, processor #260, #206 and #282, fig.1 and fig.2) is further configured to turn off the heater (heater #124, fig.2) to allow the fluid (liquid bath #116, fig.1) to cool until temperature falls to the desired food temperature(refer to Young fig.5B) (it is noted that : “Claims 1, the processor (server computer system #108A, processor #260, #206 and #282, fig.1 and fig.2) and memory device (Data storage #108, memory #208, NV-memory#262, V-memory #264, NV-memory #284, V-memory #286, fig.1 and fig.2) of prior art can be perform the physical model as cited in the claim 24”).

	Regarding claim 25, Young further discloses the processor (server computer system #108A, processor #260, #206 and #282, fig.1 and fig.2) is further configured to turn off the heater (heater #124, fig.2) to allow the fluid (liquid bath #116, fig.1) to cool until temperature falls to the desired food temperature (refer to Young fig.5B) (it is noted that : “Claims 14, the processor (server computer system #108A, processor #260, #206 and #282, fig.1 and fig.2) and memory device (Data storage #108, memory #208, NV-memory#262, V-memory #264, NV-memory #284, V-memory #286, fig.1 and fig.2) of prior art can be perform the physical model as cited in the claim 25”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US20170020324 previously cited), in view of STACH et al. (US20170245687A1 previously cited).
Regarding claim 13, Young further discloses the user device (user computing device #102, fig.1) is communicatively connected with the cooking system (thermal immersion circulator #114, fig.1).
Young does not disclose comprising receiving geographic location information and estimating atmospheric pressure based on an altitude of the geographic location.
STACH discloses comprising receiving geographic location information and estimating atmospheric pressure based on an altitude of the geographic location (Refer to STACH paragraph 0014 recited :” one essential point of the invention is that the electrical kitchen appliance can acquire a parameter of the food to be processed, such as its consistency or water content, and/or a parameter of an environmental condition, such as atmospheric humidity, temperature or also the location where the electrical kitchen appliance is set up. Respective additional data for these types of acquired parameters, preferably for predetermined parameter ranges, are stored in the memory connected with the electrical kitchen appliance.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Young system with comprising receiving geographic location information and estimating atmospheric pressure based on an altitude of the geographic location, as taught by STACH, in order to provide a more .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 1-25 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of Patent 10194770. 

Present applicant 16/116460
Patent 10194770
1. (Currently Amended) A cooking system, comprising: a cooking device at least partially submergible in a container of fluid, the device including a heater and a temperature sensor; and at least one memory device storing instructions for causing at least one processor to: receive information indicative of one or more characteristics of a food item to be cooked in the fluid; receive a desired food temperature; perform a control process, including: sending instructions for controlling the heater, including information related to a heater set point temperature and a heater power on time; obtaining a temperature measurement of the fluid from the temperature sensor; determining a measurement of power delivered to the heater; determining one or more physical characteristic values related to one or more corresponding physical characteristics of at least one of the fluid and the container by solving a physical model based on changes in the temperature measurement of the fluid and the power delivered to the fluid via the; predicting, based on the one or more physical characteristic values, the temperature measurement of the fluid at a future point of time by iterating the physical model forward in time; predicting a food temperature of the food item; and determining, based on the temperature measurement of the fluid at a future point of time as predicted and the food temperature as predicted, 

2. (Currently Amended) The cooking system of claim 1, wherein the updated heater set point temperature and the updated heater on time are determined, based on the temperature measurement of the fluid as predicted and the food temperature as predicted,  so that the cooking system brings the food item to the desired food temperature in the period of time to cook the food item or to complete cooking of the food item  without exceeding the predetermined acceptable temperature gradient across the food item and that results in the fluid cooling to the desired food temperature at the same time the food item reaches the desired food temperature.  

3. (Original) The cooking system of claim 2, further comprising wirelessly receiving information related to the acceptable temperature gradient across the food item via a user device, and wherein the user device is a mobile phone or tablet.  

4. (Original) The cooking system of claim 2, further comprising providing feedback to the user device related to the predetermined acceptable temperature gradient.  

5. (Currently Amended) The cooking system of claim 1, wherein the update to the heater set point temperature and the update to the heater power on time are determined by solving for a fluid temperature that brings the food item to the desired food temperature at a user specified time without exceeding the predetermined acceptable temperature gradient across the food item.  

6. (Currently Amended) The cooking system of claim 1, further comprising estimating at least one of a container type and a container size based on the one or more physical characteristic values wherein the one or more physical characteristic values include at least one of a fluid volume value (ci), a container thermal conductivity value (c2), or an evaporative loss value (c4).  

7. (Original) The cooking system of claim 1, further comprising receiving at least one of a container type and a container size.  
8. (Original) The cooking system of claim 7, wherein the at least one of a container type and a container size is received based on a name, number, or bar code positioned on the container.  

9. (Original) The cooking system of claim 1, further comprising detecting when the food item is placed in the container based on a change in the temperature measurement and a change in the measurement of power.  

10. (Currently Amended) The cooking system of claim 9, further comprising identifying if the food item is placed in 

11. (Original) The cooking system of claim 1, further comprising maintaining the desired food temperature for a pasteurization time period selected based on the desired food temperature and the information indicative of one or more characteristics of the food item.  

12. (Original) The cooking system of claim 1, wherein the cooking device includes a pressure sensor.  

13. (Original) The cooking system of claim 1, further comprising receiving geographic location information from the user device and estimating atmospheric pressure based on an altitude of the geographic location.  

14. (Currently Amended) A cooking system, comprising: a cooking device, the device including a heater and a temperature or pressure sensor; and at least one memory device storing instructions for causing at least one processor to: receive information indicative of one or more characteristics of a food item to be cooked; receive a desired food temperature; perform a process, including: sending instructions for controlling the heater, including a heater set point temperature, a heater on time, or both a heater set point temperature and a heater on time; obtaining a temperature measurement (T) related to cooking of the food item from the sensor; determining a measurement of power (P) delivered to the heater; determining at least a fluid volume value (ci), a container thermal conductivity value (c2), or an evaporative loss value (c4), by fitting a predetermined physical model to at least the temperature measurement (T) and the measurement of power (P); predicting the temperature measurement of the fluid at a future point of time by iterating the physical model forward in time and based on the fluid volume value (ci), the container thermal conductivity value (c2), or an evaporative loss value (c4); predicting a food temperature (T) of the food item; and determining, based on the temperature measurement of the fluid at the future point in time as predicted and the food temperature as predicted, 

15. (Canceled) 
 
16. (Currently Amended) The cooking system of claim 14, wherein the cooking device is at least partially submergible in a container of fluid, wherein the update to the heater set point temperature and the update to the heater on time are determined by solving for a fluid temperature that brings the food item to the desired food temperature without exceeding a predetermined 

17. (Currently Amended) The cooking system of claim 14, wherein the cooking device is at least partially submergible in a container of fluid, and wherein the physical model is stored in the at least one memory device and used by the at least one processor for determining at least the fluid volume value (ci), the container thermal conductivity value (c2), or the evaporative loss value (c4), wherein the physical model is:
 
    PNG
    media_image8.png
    54
    677
    media_image8.png
    Greyscale
 
where (F) is energy going into the food, (c3) is an offset dependent on air temperature and dew point, and (H) is the specific humidity at the fluid surface. 
 
18. (Original) The cooking system of claim 17, wherein the physical model is solved using one of a least squares method or a Kalman filter method.  

19. (Currently Amended) The cooking system of claim 14, wherein the food temperature (T) is determined by the at least one processor using an equation stored in the at least one memory device, wherein the equation is defined as:
 
    PNG
    media_image9.png
    65
    608
    media_image9.png
    Greyscale
 7Application No. 16/116,460 Reply to Office Action Dated August 21, 2020 

    PNG
    media_image10.png
    23
    134
    media_image10.png
    Greyscale
 

    PNG
    media_image11.png
    80
    651
    media_image11.png
    Greyscale
 
where z(0 < r <R, t > to) is the food temperature, to is when the food is added, a=k (pcp) is thermal diffusivity, k is thermal conductivity, p is density, cp is specific heat, 2R is the characteristic thickness, 0 < p < 2 is the characteristic shape, h is surface heat transfer coefficient, and To is the initial food temperature. 

20. (Original) The cooking system of claim 14, wherein the heater set point temperature is greater than the desired food temperature, and wherein the cooking device is at least partially submergible in a container of fluid.  

21. (Withdrawn) A method of heating a food item, the method comprising: receiving information indicative of one or more characteristics of the food item to be cooked; receiving a desired food temperature; receiving information related to an acceptable temperature gradient across the food item; performing a process, including: sending instructions for controlling a heater positioned near the food item to be cooked, including information related to a heater set point temperature and a heater on time; obtaining a temperature measurement relative to an environment proximate to the food item to be cooked; determining a measurement of power delivered to the heater; determining one or more constants related to one 

22. (Withdrawn-Previously Presented) The method of claim 21 wherein the method is for heating a food item in a container of fluid, and wherein determining the one or more constants includes determining at least one of a fluid volume value (ci), a container thermal conductivity value (c2), or an evaporative loss value (c4) by fitting a physical model to at least the temperature measurement (T) and the measurement of power (P).  

23. (Withdrawn-Previously Presented) The method of claim 22, wherein the physical model is:
 
    PNG
    media_image12.png
    52
    391
    media_image12.png
    Greyscale
 
where (F) is energy going into the food, (c3) is an offset dependent on air temperature and dew point, and (H) is the specific humidity at the fluid surface.  

24. (New) The cooking system according to claim 1, wherein the processor is further configured to turn off the heater to allow the fluid to cool until the fluid temperature falls to the desired food temperature.  

25. (New) The cooking system according to claim 14, wherein the processor is further configured to turn off the heater to allow the fluid to cool until the fluid temperature falls to the desired food temperature.



16. (Original) The processor-based food preparation control system of claim 15 wherein the at least one processor: determines a temperature scale for the received numerical value prior to receiving all of the plurality of numerical digits of the numerical value.

17. (Original) The processor-based food preparation control system of claim wherein the at least one processor: causes an indication of the determined temperature scale to be presented by the computing device.

18. (Original) The processor-based food preparation control system of claim wherein the at least one processor: causes an indication of the determined temperature scale to be presented by the computing device prior to receipt of all of the plurality of numerical digits of the numerical value.

19. (Original) The processor-based food preparation control system of claim wherein the at least one processor: determines a temperature scale for the received numerical value based on an expected range of temperature values for the cooking temperature setting for the cooking appliance.

20. (Original) The processor-based food preparation control system of claim wherein the at least one processor: causes a prompt to be provided on a display of the cooking appliance.

21. (Original) The processor-based food preparation control system of claim wherein the at least one processor: causes a prompt to be provided on a display of a client computing device communicatively coupled to the cooking appliance.

22. (Canceled)

23. (Currently Amended) The processor-based food preparation control system of claim wherein the at least one processor: obtains at least one parameter measurement indicative of a characteristic of a cooking process during the controlling of the cooking appliance; and determines a cooking projection parameter relating to the cooking process based at least in part on the obtained at least one parameter measurement.



25. (Original) The processor-based food preparation control system of claim wherein the at least one processor: sends data to the computing device over a data channel.

26. (Original) The processor-based food preparation control system of claim wherein the at least one processor: receives, via a user interface that includes a numeric keypad viewable on a display of the computing device, a numerical value that includes a plurality of numerical digits.

27. (Original) The processor-based food preparation control system of claim wherein the at least one processor: receives a numerical value that includes a plurality of numerical digits over at least one of a plurality of redundant wireless communication interfaces.

28. (Currently Amended) A processor-based food preparation control system, comprising: at least one processor; and at least one nontransitory processor-readable medium, communicatively coupled to the at least one processor and which stores at least one of processor- executable instructions or data, wherein in use the at least one processor: causes a prompt to be provided on a computing device, the prompt indicating a request for a numerical value corresponding to a cooking temperature setting for a cooking appliance without requiring specification of a temperature scale for the cooking temperature setting; receives, via a user interface of the computing device, a first numerical digit of a numerical value; determines whether the temperature scale for the numerical value is determinable based on the first numerical digit; in response to a determination that the temperature scale for the numerical value is determinable based on the first numerical digit, causes an indication of the determined temperature scale to be presented by the computing device; receives, via the user 


Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Patent No. 10194770 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of copending Patent No. 10194770.


Claims 1-25 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-38 of Patent No. 10444723. 

Present applicant 16/116460
Patent  No. 10444723
1. (Currently Amended) A cooking system, comprising: a cooking device at least partially submergible in a container of fluid, the device including a heater and a temperature sensor; and at least one memory device storing instructions for causing at least one processor to: receive information indicative of one or more characteristics of a food item to be cooked in the fluid; receive a desired food temperature; perform a control process, including: sending instructions for controlling the heater, including information related to a heater set point temperature and a heater power on time; obtaining a temperature measurement of the fluid from the temperature sensor; determining a measurement of power delivered to the heater; determining one or more physical characteristic values related to one or more corresponding physical characteristics of at least one of the fluid and the container by solving a physical model based on changes in the temperature measurement of the fluid and the power delivered to the fluid via the; predicting, based on the one or more physical characteristic values, the temperature measurement of the fluid at a future point of time by iterating the physical model forward in time; predicting a food temperature of the food item; and determining, based on the temperature measurement of the fluid at a future point of time as predicted and the food temperature as predicted, 

2. (Currently Amended) The cooking system of claim 1, wherein the updated heater set point temperature and the updated heater on time are determined, based on the temperature measurement of the fluid as predicted and the food temperature as predicted,  so that the 

3. (Original) The cooking system of claim 2, further comprising wirelessly receiving information related to the acceptable temperature gradient across the food item via a user device, and wherein the user device is a mobile phone or tablet.  

4. (Original) The cooking system of claim 2, further comprising providing feedback to the user device related to the predetermined acceptable temperature gradient.  

5. (Currently Amended) The cooking system of claim 1, wherein the update to the heater set point temperature and the update to the heater power on time are determined by solving for a fluid temperature that brings the food item to the desired food temperature at a user specified time without exceeding the predetermined acceptable temperature gradient across the food item.  

6. (Currently Amended) The cooking system of claim 1, further comprising estimating at least one of a container type and a container size based on the one or more physical characteristic values wherein the one or more physical characteristic values include at least one of a fluid volume value (ci), a container thermal conductivity value (c2), or an evaporative loss value (c4).  

7. (Original) The cooking system of claim 1, further comprising receiving at least one of a container type and a container size.  
8. (Original) The cooking system of claim 7, wherein the at least one of a container type and a container size is received based on a name, number, or bar code positioned on the container.  

9. (Original) The cooking system of claim 1, further comprising detecting when the food item is placed in the container based on a change in the temperature measurement and a change in the measurement of power.  

10. (Currently Amended) The cooking system of claim 9, further comprising identifying if the food item is placed in the container before the fluid reaches the updated heater set point temperature and adjusting the updated heater set point temperature in response.  

11. (Original) The cooking system of claim 1, further comprising maintaining the desired food temperature for 

12. (Original) The cooking system of claim 1, wherein the cooking device includes a pressure sensor.  

13. (Original) The cooking system of claim 1, further comprising receiving geographic location information from the user device and estimating atmospheric pressure based on an altitude of the geographic location.  

14. (Currently Amended) A cooking system, comprising: a cooking device, the device including a heater and a temperature or pressure sensor; and at least one memory device storing instructions for causing at least one processor to: receive information indicative of one or more characteristics of a food item to be cooked; receive a desired food temperature; perform a process, including: sending instructions for controlling the heater, including a heater set point temperature, a heater on time, or both a heater set point temperature and a heater on time; obtaining a temperature measurement (T) related to cooking of the food item from the sensor; determining a measurement of power (P) delivered to the heater; determining at least a fluid volume value (ci), a container thermal conductivity value (c2), or an evaporative loss value (c4), by fitting a predetermined physical model to at least the temperature measurement (T) and the measurement of power (P); predicting the temperature measurement of the fluid at a future point of time by iterating the physical model forward in time and based on the fluid volume value (ci), the container thermal conductivity value (c2), or an evaporative loss value (c4); predicting a food temperature (T) of the food item; and determining, based on the temperature measurement of the fluid at the future point in time as predicted and the food temperature as predicted, 

15. (Canceled) 
 
16. (Currently Amended) The cooking system of claim 14, wherein the cooking device is at least partially submergible in a container of fluid, wherein the update to the heater set point temperature and the update to the heater on time are determined by solving for a fluid temperature that brings the food item to the desired food temperature without exceeding a predetermined acceptable temperature gradient across the food item and that results in the fluid cooling to the desired food 

17. (Currently Amended) The cooking system of claim 14, wherein the cooking device is at least partially submergible in a container of fluid, and wherein the physical model is stored in the at least one memory device and used by the at least one processor for determining at least the fluid volume value (ci), the container thermal conductivity value (c2), or the evaporative loss value (c4), wherein the physical model is:
 
    PNG
    media_image8.png
    54
    677
    media_image8.png
    Greyscale
 
where (F) is energy going into the food, (c3) is an offset dependent on air temperature and dew point, and (H) is the specific humidity at the fluid surface. 
 
18. (Original) The cooking system of claim 17, wherein the physical model is solved using one of a least squares method or a Kalman filter method.  

19. (Currently Amended) The cooking system of claim 14, wherein the food temperature (T) is determined by the at least one processor using an equation stored in the at least one memory device, wherein the equation is defined as:
 
    PNG
    media_image9.png
    65
    608
    media_image9.png
    Greyscale
 7Application No. 16/116,460 Reply to Office Action Dated August 21, 2020 

    PNG
    media_image10.png
    23
    134
    media_image10.png
    Greyscale
 

    PNG
    media_image11.png
    80
    651
    media_image11.png
    Greyscale
 
where z(0 < r <R, t > to) is the food temperature, to is when the food is added, a=k (pcp) is thermal diffusivity, k is thermal conductivity, p is density, cp is specific heat, 2R is the characteristic thickness, 0 < p < 2 is the characteristic shape, h is surface heat transfer coefficient, and To is the initial food temperature. 

20. (Original) The cooking system of claim 14, wherein the heater set point temperature is greater than the desired food temperature, and wherein the cooking device is at least partially submergible in a container of fluid.  

21. (Withdrawn) A method of heating a food item, the method comprising: receiving information indicative of one or more characteristics of the food item to be cooked; receiving a desired food temperature; receiving information related to an acceptable temperature gradient across the food item; performing a process, including: sending instructions for controlling a heater positioned near the food item to be cooked, including information related to a heater set point temperature and a heater on time; obtaining a temperature measurement relative to an environment proximate to the food item to be cooked; determining a measurement of power delivered to the heater; determining one or 

22. (Withdrawn-Previously Presented) The method of claim 21 wherein the method is for heating a food item in a container of fluid, and wherein determining the one or more constants includes determining at least one of a fluid volume value (ci), a container thermal conductivity value (c2), or an evaporative loss value (c4) by fitting a physical model to at least the temperature measurement (T) and the measurement of power (P).  

23. (Withdrawn-Previously Presented) The method of claim 22, wherein the physical model is:
 
    PNG
    media_image12.png
    52
    391
    media_image12.png
    Greyscale
 
where (F) is energy going into the food, (c3) is an offset dependent on air temperature and dew point, and (H) is the specific humidity at the fluid surface.  

24. (New) The cooking system according to claim 1, wherein the processor is further configured to turn off the heater to allow the fluid to cool until the fluid temperature falls to the desired food temperature.  

25. (New) The cooking system according to claim 14, wherein the processor is further configured to turn off the heater to allow the fluid to cool until the fluid temperature falls to the desired food temperature.



21. (Original) The system of claim 20 wherein the at least one processor: detects at least one user selection of a cooking program to be sent to a cooking appliance.



23. (Original) The system of claim 20 wherein the at least one processor: detects a user interaction pattern with a graphical user interface of a user computing device which provides at least one selectable cooking program.

24. (Original) The system of claim 23 wherein the at least one processor: estimates active time spent viewing or interacting with a selectable cooking program via the graphical user interface; detects a printing of information relating to a selectable cooking program; or detects a sharing of a selectable cooking program with another user or another user computing device.

25. (Original) The system of claim 20 wherein the at least one processor: receives at least one input cooking parameter which includes a desired end characteristic for a food product.

26. (Original) The system of claim 25 wherein the at least one processor: receives at least one of a texture, consistency, or doneness for the food product.

27. (Original) The system of claim 20 wherein the at least one processor: receives at least one output cooking parameter comprising a real-time measurement obtained from a cooking appliance.

28. (Original) The system of claim 20 wherein the at least one processor: receives at least one output cooking parameter which includes at least one of: a temperature, a projected cooking time, a projected cooking completion time, an image of a food product, or an indication of a user satisfaction level.

29. (Currently amended) The system of claim 20 wherein the at least one processor: receives at least one cooking parameter from at least one of a plurality of user computing device devices or [[a]] at least one of the plurality of cooking appliance appliances.

30. (Currently amended) The system of claim 20 wherein the at least one processor: analyzes the received cooking parameters to modify a cooking 

31. (Currently amended) The system of claim 20 wherein the at least one processor: analyzes the received cooking parameters to modify a cooking program for a particular user; and provides the modified cooking program to at least one of a particular user computing device associated with the particular user or a particular cooking appliance associated with the particular user.

32. (Currently amended) The system of claim 20 wherein the at least one processor: provides at least one cooking tip to a particular user computing device associated with a particular user during execution of a cooking process by [[the]] a particular cooking appliance associated with the particular user.

33. (Currently amended) The system of claim 20 wherein the at least one processor: provides at least one of a product recommendation or a service recommendation to a particular user computing device associated with a particular user.

34. (Currently amended) The system of claim 20 wherein the at least one processor: provides at least one of a cooking program recommendation for a food product or a recipe recommendation for a food product to a particular user computing device associated with a particular user.

35. (Currently amended) The system of claim 20 wherein the at least one processor: provides a particular user with information regarding an online community accessible by [[the]] a particular user computing device of the particular user.

36. (Cancelled)

37. (Currently amended) The system of claim 20 wherein the at least one processor: analyzes the received cooking parameters to determine a cooking preference for a determined subset of the plurality of users.

38. (Currently amended) The system of claim 20 wherein the at least one processor: analyzes the received cooking parameters to determine a cooking preference for a determined subset of 


Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Patent No. 10444723 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of copending Patent No. 10444723.


	Response to Amendment
With respect to the Specification Objection: the new title filed on January 20th 2021 that overcame the Specification objection in the previous office action. 
With respect to the Claim Objection: the argument on Claim Objection filed on January 20th 2021 are persuasive and the Claim objection in the previous office action is withdrew. 
With respect to the Rejection 112a: the applicant’s amendment filed on January 20th 2021 that overcame the Rejection 112a in the previous office action. However, new issues of 112a Rejection has been raised.
With respect to the Rejection 112b: the applicant’s amendment filed on January 20th 2021 are persuasive and the Claim objection in the previous office action. However, new issues of 112b Rejection has been raised.
A new 112f claim interpretation is raised on the limitation of “at least one processor”.

Response to Arguments
	Applicant's arguments with respect to claims 1-14, 16-20 and 24-25, filed January 20th 2021 have been fully considered but they are not persuasive as the following reasons:
	Applicant argument: “In relation to claim 5, the Examiner acknowledged that Young0324 does not disclose "at a user specified time without exceeding a predetermined acceptance temperature gradient across12 the food item." Office Action, p. 13. Similarly, Applicant respectfully submits that Young0324 fails to disclose "determining, based on the temperature measurement of the fluid at a future point of time as predicted and the food temperature as predicted, an update to the heater set point temperature and an update to the heater power on time, to reduce a period of time to cook the food item or to complete cooking of the food item without exceeding an acceptable temperature gradient across the food item, " as required by claim 1 as amended. 
Independent claim 14 has been amended in a similar manner to claim 1. 
Accordingly, Applicant requests withdrawal of the Section 102 rejections of claims 1, 14 and the claims that depend therefrom.” Remark Page 12-13.
	Examiner respond: the above argument is not persuasive because the newly amended limitation is a functional language that has insufficient structural support with only “memory device” and “processor” to fulfill the function, since this is an apparatus claim and Young fulfilled every structural limitation of claim, therefore Young apparatus can be preform the functions or steps cited in the claims.

	It is noted that: the listed prior arts below may be used to reject either anticipate and/or obvious: 
Logan et al (US2016/0198885A1) discloses an intelligent Cooking Apparatuses and Methods.
Patadia (US20160235239A1) discloses a portable fully automatic cooking system.
Koo (US20140295822A1) discloses a smartcook architecture.
Do et al (US2009/0258331) discloses an interactive recipe preparation using instructive device with integrated actuators to provide tactile feedback
Eades et al (US20110185915) discloses a sous-vide cooker.
Rankin (US20130294477) discloses a method for indirect food temperature measurement. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 refer to Murata et al JPH0644510B2, Page 4 line 8-10 recited:”… The predicted temperature is the temperature obtained by adding the product of the rate of change of the detected temperature and the predetermined time to the detected temperature at that time…”
        2 Refer to STACH et al (US2017/0245687A1) paragraph 0014 recited: “one essential point of the invention is that the electrical kitchen appliance can acquire a parameter of the food to be processed, such as its consistency or water content, and/or a parameter of an environmental condition, such as atmospheric humidity, temperature or also the location where the electrical kitchen appliance is set up. Respective additional data for these types of acquired parameters, preferably for predetermined parameter ranges, are stored in the memory connected with the electrical kitchen appliance.”
        3 Refer to Class lectures for EE363 “The Kalman filter” Stanford University published 2008-2009.